Appeal by the defendant from a judgment of the Supreme Court, Kings County (Konviser, J.), rendered June 20, 2008, convicting him of attempted murder in the second degree, assault in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that some of the prosecutor’s comments during summation were improper and deprived him of a fair trial is unpreserved for appellate review (see CPL 470.05 [2]; People v Valdes, 66 AD3d 925 [2009]; People v Lino, 65 AD3d 1263 [2009]; People v Rodari, 2 AD3d 756 [2003]). In any event, to the extent that any of the challenged comments were improper, they were not so egregious as to deprive the defendant of a fair trial (see People v Valerio, 70 AD3d 869 [2010]; People v Franklin, 64 AD3d 614 [2009]).
The defendant’s remaining contention is without merit. Mastro, J.P., Angiolillo, Balkin and Sgroi, JJ., concur.